The appellant was tried and convicted of the offense of burglary and his punishment assessed at confinement in the state penitentiary for a term of 5 years.
The indictment appears to be regular. There is no statement of facts nor bills of exception in the record. There is, however, incorporated in the record a motion filed in the trial court asking the court to direct the clerk to immediately forward the transcript to the Court of Criminal Appeals so that said court may dispose of his case at once, which motion was granted.
In imposing sentence the trial court failed to take cognizance of the Indeterminate Sentence Law. The sentence is reformed to show that appellant is condemned to confinement in the penitentiary for not less than two nor more than five years, and as reformed the judgment is affirmed.
Reformed and affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.